Citation Nr: 1703230	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1954 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  At the outset, the Board notes the Veteran has not been afforded a VA examination in response to his claim for entitlement to service connection for a respiratory disability.  In essence, the Veteran asserts this disability was either incurred in service or caused by his exposure to Agent Orange.  Here, it must be noted that the claimed disability is not subject to presumptive service connection on the basis of Agent Orange exposure.  However, the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A review of his outpatient treatment records from the Grand Junction, El Paso and Denver VAMCs, as well as his private treatment records from Hope West, Saint Mary's Medical Center and Family Health West show the Veteran has been diagnosed with pulmonary fibrosis.  In addition, the Veteran's STRs show he was treated on numerous occasions in service, for what was diagnosed as upper respiratory infections.  Further, the RO has previously conceded the Veteran's exposure to Agent Orange as a result of his service in the Republic of Vietnam.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination and obtain a medical opinion addressing the etiology of the Veteran's claimed respiratory disability has been established in this case.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions: 

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMO should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed respiratory disability.  If the Veteran is unable to attend an in-person examination (see VA Form dated September 22, 2015, in which the Veteran indicated he is too weak to leave the house), then a medical opinion should be obtained using the provisions pertaining for "Acceptable Clinical Evidence (ACE)" per VHA Directive 2012-025.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed respiratory disorders present during the period of the claim.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's exposure to Agent Orange in service, as well as his treatment for upper respiratory infections therein.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMO should also undertake any other indicated development. 

4.  Finally, the RO or the AMO should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

